The plaintiff in error, hereinafter called defendant, was convicted of having illegal possession of intoxicating liquor and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The case was tried in January, 1930, and the appeal lodged in this court in March, 1930. No briefs in support of the appeal have been filed nor was there any appearance for oral argument at the time the case was submitted.
Where an appeal is prosecuted to this court and no brief in support of the petition in error is filed and no appearance for oral argument made, this court will examine the record for jurisdictional errors, and, if none appear, the case will be affirmed.
The case is affirmed.
CHAPPELL, J., concurs. EDWARDS, J., absent, not participating.